     Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                CASE NO. CR416-345


KAREEM AJENE BRYANT,

     Defendant.




                                     ORDER


     Before the      Court is       Defendant Kareem Ajene      Bryant's     Motion

for Compassionate Release/Motion for Appointment of Counsel. (Doc.

35.) The Government has moved to dismiss Defendant's motion. (Doc.

36). For the following reasons, the Government's motion (Doc. 36)

is GRANTED and Defendant's motion (Doc. 35) is DISMISSED.

                                     BACKGROUND


     In April 2017, Defendant pleaded guilty to possession of a

firearm by a convicted felon. (Doc. 29.) Defendant was sentenced

to 60 months' imprisonment. (Doc. 30 at 2.) According to the BOP

website.    Defendant       is    currently   incarcerated     at    Metropolitan

Detention   Center    (^'MDC")     Brooklyn in     Brooklyn,   New   York    with   a

projected release date of March 13, 2022. See BOP Inmate Locator,

Federal    Bureau    of   Prisons,     https://www.bop.gov/inmateloc/         (last

visited on August 20, 2020).

                                      ANALYSIS


     Defendant      seeks    compassionate    release    due   to    the    COVID-19

pandemic or to be placed on home confinement. (Doc. 35 at 1-2.)
        Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 2 of 6



Defendant also requests the appointment of an attorney. (Id. at

2.)   In   support       of    his    request.         Defendant      contends       that       he    has

asthma     and     uses        an    inhaler.          (Id.)     The     Government            opposes

Defendant's request and moves to dismiss Defendant's motion on the

ground     that     Defendant          failed         to    exhaust      his       administrative

remedies.        (Doc.    36.)       The   Court       finds     that    Defendant's            motion

should be dismissed.


I.     HOME CONFINEMENT


        First, to the extent Defendant is seeking an order from this

Court placing him on home confinement, it is due to be dismissed.

A request for home confinement under the Coronavirus Aid, Relief,

and   Economic      Security         Act   (''CARES        Act"),     Pub.    L.     No.       116-136,

enacted     on    March       27,    2020,       is    different       than     a    request          for

sentence reduction based upon compassionate release. Under Section

12003(b)(2) of the CARES Act, if the Attorney General finds that

emergency conditions will materially affect the functioning of the

BOP, the BOP is permitted to "lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home

confinement       under       the    first    sentence          of    section       3624(c)(2)         of

title      18,    United        States       Code,         as   the     Director          determines

appropriate." United States                  v.   Allen, No. 2:14-cr-024, 2020                         WL

2199626,     at    *1    n.l    (S.D.      Ga.    May      6,   2020).       Thus,       the    BOP    is

utilizing its authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C.

§    60541—not     the    compassionate               release    provision          of    18     U.S.C.
        Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 3 of 6



§ 3582(c)—to effectuate the Attorney General's directive to the

BOP regarding home confinement in connection with the CARES Act.

Id.   at *1.      This          Court lacks the            authority to       order      the    BOP to

release     a   prisoner           on    home    confinement.          See    United      States       v.

Calderon, No. 1911445, 2020 WL 883084, at *1 (11th Cir. Feb. 24,

2020)     (explaining             that    under       34     U.S.C.    §     60541(g)(1)(A)           the

Attorney     General            ^^may"   release       eligible       elderly      offenders,         and

district court was without jurisdiction to grant relief); see also

Allen, No. 2:14-CR-024, 2020 WL 2199626, at *1 (''These statutes do

not   authorize            a    federal       court   to     order    the    BOP    to    release       a


prisoner.");          United       States       v.    Greene,    No.    CR    116-056,         2020    WL

3316987,     at       *1       (S.D.    Ga.    June    18,    2020).    Thus,      to    the    extent

Defendant is seeking an order from this Court placing him on home

confinement. Defendant's motion is DISMISSED.

II.     COMPASSIONATE RELEASE


        18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

        motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the
      receipt  of such   a  request by the    warden  of the
        defendant's facility, whichever is earlier . . . .

Additionally,          28       C.F.R. § 571.61            requires     an    inmate      seeking       a

compassionate release to submit a written request to the prison's

warden. At        a    minimum,          the   inmate's       request      must contain "[t]he
        Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 4 of 6



extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and 'MpJroposed release                               plans, including

where     the    inmate     will       reside,         how    the    inmate      will    support

himself/herself, and, if the basis for the                           request involves the

inmate's     health,      information         on     where     the   inmate      will    receive

medical     treatment,          and    how     the       inmate      will      pay     for    such

treatment." 28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that "extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety     of    any   other         person     or      the    community.        See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United       States        Sentencing              Commission.           See      18         U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement       list   three         specific        examples       of    extraordinary         and

compelling      reasons     to       consider      a    reduction        of    sentence       under

§   3582(c)(1)(A):        (1)    a    serious      medical      condition;       (2)    advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.1(A)-(C). A

fourth catch-all category provides: "As determined by the Director

of the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with,"    the    aforementioned         three        categories.         Id.   n.l(D).       For   a
       Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 5 of 6



medical condition to qualify as an extraordinary and compelling

reason, the condition must ^'substantially diminish[] the ability

of the defendant to provide self-care within the environment of a

correctional facility and [is one] from which he or she is not

expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

       In seeking compassionate release, Defendant contends that he

has asthma and uses an inhaler. (Doc. 35 at 2.) In response, the

Government        argues     that   Defendant's      motion    should       be    dismissed

because      he   did   not exhaust    his administrative           remedies.     (Doc.   36

at    13.)    The   Court     agrees   with    the   Government          that   Defendant's

motion    is      due   to   be   dismissed.   Defendant      did    not    state   in    his


motion that he ever sought compassionate release from the warden.

The   Court may only entertain              Defendant's motion            after   Defendant

has "fully exhausted all administrative rights to appeal a failure

of the       Bureau     of   Prisons   to   bring    a   motion     on    the   defendant's

behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant's facility, whichever is earlier."

18 U.S.C. § 3582(c)(1)(A). Here, Defendant neither fully exhausted

his appeals nor did thirty days lapse from the warden's receipt on

his request without a response. See United States v. Bevans-Silva,

No. CR 416-352, 2020 WL 2475079, at *1 (S.D. Ga. May 13, 2020).

Additionally, as this Court finds Defendant's motion is due to be

dismissed.        Defendant's request for the appointment of counsel is

DISMISSED AS MOOT.
      Case 4:16-cr-00345-WTM-CLR Document 37 Filed 08/24/20 Page 6 of 6



                                  CONCLUSION


     Accordingly, based on the foregoing, the Government's Motion

to   Dismiss   (Doc.   36)   is   GRANTED     and   Defendant   Kareem    Ajene

Bryant's Motion for Compassionate           Release/Motion for   Appointment

of Counsel (Doc. 35) is DISMISSED.

     SO ORDERED this ^^""day of August 2020.


                                   WILLIAM T. MOORE,
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN    DISTRICT OF GEORGIA
